Citation Nr: 0017392	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for muscle wound 
of the left anterior shoulder, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
June 1969.  This appeal arises from a December 1998 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for bilateral hearing loss and granted a 
10 percent evaluation for muscle wound of the left anterior 
shoulder, effective August 1998.  

In a June 2000 written brief from the veteran's 
representative, a claim for service connection for tinnitus 
was raised.  That issue is not inextricably intertwined with 
the issues presently on appeal.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, it is referred to the RO for 
appropriate action.  


FINDING OF FACT

Muscle wound of the left anterior shoulder is productive of 
no more than moderate disablement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
muscle wound of the left anterior shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5304 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased evaluation for wound of the left anterior shoulder 
muscle

The veteran served on active duty from March 1966 to 
June 1969.  Service medical records show that the veteran was 
struck in the left anterior shoulder by a rifle round in 
August 1967.  Examination showed a debrided, clean wound of 
the left anterior shoulder with no nerve or vessel injury.  
He was treated with antibiotics.  Prior to his discharge from 
the hospital, he was entirely asymptomatic.  Separation 
examination in May 1969 revealed a report of a one inch 
circular scar of the "right" shoulder.  There was no 
mention of any residual symptoms associated with his left 
shoulder.  His DD-214 reflects that he was awarded the Purple 
Heart.  

After service, the veteran underwent VA examination in 
November 1998.  It was noted that the veteran was right hand 
dominant.  He sustained a gunshot wound in his left shoulder 
during Vietnam.  It did not cause any pain in his shoulder at 
that time.  The VA examiner indicated that in the veteran's 
description of the injury, it sounded like the bullet's 
trajectory was inferior to the shoulder joint.  It was noted 
that the veteran was currently employed as a truck driver.  
He had not had to miss any work for his left shoulder pain.  
He denied weakness in his left shoulder.  Physical 
examination showed no gross atrophy of any muscles in either 
of his shoulders.  He had point tenderness to palpation at 
the AC joint.  He had positive Hawkin's and Neer impingement 
sign.  He had 5/5 strength of the supraspinatus, 
infraspinatus, and subscapularis tendons.  He had full active 
range of motion of the shoulder which included forward 
flexion to 180 degrees, abduction to 180 degrees, internal 
rotation to touch L1 of the spine and external rotation to 
touch the back of his head without difficulty.  This did 
elicit pain in his left shoulder.  He had no sign of a full 
thickness rotator cuff tear on examination.  X-ray 
examination impression of the left shoulder showed no 
definite acute fracture with any displacement, dislocation or 
calcified tendonitis noted.  There were slight degenerative 
changes including the left acromioclavicular joint and 
minimally in the left glenohumeral joint with slight 
sclerosis, minimal spurring and minimal narrowing.  Slight 
inferior bony impingement was not excludable.  There was 
slight sclerotic and minimal lucent foci including in the 
upper left humerus.  The diagnosis was impingement syndrome 
of the left shoulder, mild to moderate in nature.  The VA 
examiner stated that the veteran's problem should likely 
improve with conservative measures which would include 
strengthening and exercises to his left shoulder.  

In May 1999, the veteran testified before a hearing officer 
at the RO.  He testified that he always had a tendency to 
have a sore shoulder, sleep on it wrong, do strenuous work 
and this would give him pain.  He related that he took over-
the-counter medication for pain and that the left shoulder 
had started to hurt more frequently.  He related pain of the 
left shoulder as a five or six on a scale of one to ten.  He 
testified that his left shoulder pain had not prevented him 
from doing things that he usually did, but it had aggravated 
him more as he needed more medication for pain.  He stated 
that he was able to raise his left hand over his left 
shoulder but that he had pain with this movement.  

The veteran's claim for an increased evaluation for muscle 
wound of the left anterior shoulder is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  A claim for an 
increased evaluation is well grounded when the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his left shoulder disability is more severe than 
currently evaluated; thus, his claim for an increase is well 
grounded.  The Board also is satisfied that all relevant 
facts have been properly developed.  The veteran underwent a 
VA examination in November 1998 and testified before the RO 
in May 1999.  Although the veteran has claimed that the 
November 1998 examination was inadequate because the examiner 
spent only 10 minutes with him, a review of the examination 
report itself shows that the examination was full and 
complete, contained a full description of symptoms and 
findings, and included an X-ray report and all necessary 
testing.  The Board does not concur that the examination was 
inadequate.  The record is complete; there is no further 
obligation to assist the veteran in the development of his 
claim as mandated by 38 U.S.C.A. § 5107(a).  

By rating decision of February 1983, service connection was 
granted for muscle wound of the left anterior shoulder.  A 
noncompensable evaluation was provided, effective 
September 1982.  By rating decision of December 1998, the 
veteran's left shoulder evaluation was increased to 
10 percent, effective August 1998.  This 10 percent 
evaluation has remained in effect since that date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected residuals of 
a GSW of the left shoulder.  This muscle injury, which 
occurred as a result of combat in Vietnam, has been rated 
under MG IV.  (Diagnostic Code 5304).  He argues that he has  
pain in his left upper extremity. 

The veteran was previously rated under Diagnostic Code 7805 
for scars when service connection was first granted for his 
muscle wound by rating decision of February 1983.  He now is 
rated under the diagnostic code for muscle injuries and 
Diagnostic Code 5010, for traumatic arthritis as of rating 
decision December 1998.  His disability could be rated under 
a different diagnostic code, however, a different diagnostic 
code would not provide a rating higher than the present 
evaluation.  In this regard, 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, provides that if a veteran can move his arm at 
shoulder level he would warrant a 20 percent evaluation.  
Since the veteran has full range of motion of his left 
shoulder, he does not warrant a 20 percent evaluation for 
limitation of motion of the left shoulder.  This is the 
lowest schedular evaluation possible for limitation of motion 
of the shoulder.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  The veteran would therefore, warrant a 
noncompensable evaluation for limitation of motion of the 
shoulder since he does not meet the minimum 20 percent 
evaluation under the schedule.  Therefore, evaluation under 
the muscle code is more favorable to the veteran's claim.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56, which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under the criteria 
for rating muscle injuries, disabilities are characterized as 
either slight, moderate, moderately severe, or severe. 38 
C.F.R. § 4.56.

Disability of muscles is evaluated on factors including the 
type of injury, the history and complaints associated with 
the injury, and the objective findings. The classification of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is found at 38 C.F.R. § 4.56.  A slight muscle 
disability would result from simple wound of the muscle 
without debridement or infection.  The history and complaint 
would be documented by service department record of 
superficial wound with brief treatment and return to duty.  
There would be healing with good functional results.  There 
would be no cardinal signs or symptoms of muscle disability.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

The type of injury associated with moderate muscle disability 
is a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, indicating a short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

The type of injury associated with moderately severe muscle 
disability is a through and through or deep penetrating wound 
by small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Objective findings 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups, with 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, and tests of strength and endurance compared with 
sound side demonstrating positive evidence of impairment. 

A severe disability would result from through and through or 
deep penetrating wound due to high- velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaints would be documented by service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  There would be record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, but worse than those of moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicated wide damage to muscle 
groups in the missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Other objective findings include muscles that 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include:  X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 

DC 5304 describes the Group IV muscle function according to:  
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of the arm.  Intrinsic muscles 
of the shoulder girdle:  (1) Supraspinatus; (2) infraspinatus 
and teres minor; (3) subscapularis; (4) coracobrachialis.   

The veteran's disorder is presently rated as moderate under 
Muscle Group IV.  A muscle group injury warrants a 20 percent 
rating for moderately severe for the non-dominant extremity. 

The criteria for a moderately severe disability under 38 
C.F.R. § 4.56, include indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  After reviewing the 
evidence, the Board finds that the veteran's left shoulder 
disability does not satisfy the moderately severe criteria.  

The veteran's left arm is his non-dominant arm.  A review of 
the record reveals that the veteran has full range of left 
shoulder motion.  He had 5/5 strength of the supraspinatus, 
infraspinatus and subscapularis tendons.  He denied weakness 
in the left shoulder and there was no atrophy of the muscles.  
There were complaints of pain which he described as an ache 
which had been going on and off for a couple of years.  
External rotation to touch his back did elicit pain in his 
left shoulder. However, this is contemplated in the present 
evaluation of the veteran's left shoulder disability as the 
cardinal symptoms of a muscle injury include pain.  
Therefore, the Board finds no evidence to support a 
moderately severe condition of MG IV.  The veteran's left 
shoulder muscle wound injury is no more than moderate in 
degree.  Thus, the Board concludes that he is not entitled to 
an increased rating under DC 5304.

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain. See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999).  The provisions of 38 C.F.R. § 4.40 
allows for VA to take functional loss into consideration when 
rating a disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  The 
provisions of 38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.

The provisions of 38 C.F.R. § 4.59 provide that with any form 
of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  

As discussed, the veteran's left shoulder has been most 
recently evaluated in November 1998 wherein the veteran 
specifically indicated that he had no weakness in his left 
shoulder.  At no time has there been an indication on 
examination that there was impairment to the left shoulder 
itself.  Indeed, as the November 1998 x-ray study showed, 
there is no evidence of disuse atrophy, or retained foreign 
bodies.  The complaints of pain have not been shown to result 
in functional loss not already contemplated by the rating 
criteria.  Therefore, the Board will not assign an additional 
rating pursuant to these regulations, as it is not warranted 
by the facts.

Based on the foregoing, the veteran's present 10 percent 
evaluation adequately compensates the veteran for the amount 
of disability shown in his left arm injury.  Therefore, an 
increased evaluation for muscle wound of the left anterior 
shoulder (MG IV) (nondominant extremity) is not warranted.  

In reaching this decision, the Board considered whether a 
separate evaluation is warranted for a tender or painful 
scar.  In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a veteran was entitled to a separate rating 
for scars if none of the symptomatology was duplicative of or 
overlapping with the symptomatology of another condition.  
The scar disability in Esteban, however, differed from the 
disorder present in this case as that Mr. Esteban was wounded 
in the face, and VA has always treated exposed facial scars 
differently than scars involving the shoulders.  Moreover, it 
must be recognized that the criteria for a moderate 
disability of the muscles itself specifically contemplates at 
least an entrance scar due to the gunshot wound.  
38 C.F.R. § 4.56 (1999).  Most importantly in this case, 
there is simply no evidence establishing that the veteran has 
a residual scar which is productive of such symptomatology 
that a compensable rating is warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for muscle wound of the left anterior 
shoulder is denied.  




REMAND

It is contended that service connection is warranted for 
bilateral hearing loss based on service incurrence.  It is 
maintained that the veteran was an infantryman in service and 
that he was exposed to acoustic trauma.  The threshold 
question as to the issue of entitlement to service connection 
for bilateral hearing loss is whether the veteran has 
presented a well-grounded claim.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The veteran must satisfy three elements of a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993

The evidence establishes that the veteran currently has 
hearing loss, as defined under VA standards (see 38 C.F.R. § 
3.385 (1999)).  Although official service medical records do 
not show the presence of hearing loss, the veteran has 
reported on at least one occasion the onset of hearing loss 
in service, due to acoustic trauma during combat.  The Board 
finds that the veteran's assertion is credible evidence that 
he first noticed hearing problems in service, and that this 
is consistent with the circumstances, conditions or hardships 
of his combat service.  However, as the Court noted in 
Gregory v. Brown, 8 Vet. App. 563, 568-9 (1996), which 
involved service connection for hemorrhoids, the appellant 
may use lay testimony to show that rectal bleeding happened 
in service, but not to show a current diagnosis or a nexus 
between a current condition and service.  In Gregory, the 
veteran's lay testimony, under section 1154(b), was 
satisfactory evidence of inservice rectal bleeding, without 
the need for documentation corroborating such condition.  In 
this case, similarly, the veteran's lay testimony is 
satisfactory evidence of hearing problems in service, but not 
of a relationship between the inservice hearing deficit and 
any current hearing loss.  The Court has held that the 
Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996) did not intend to alter the medical nexus requirement 
set forth in Caluza; therefore, medical evidence 
demonstrating a nexus between a current disability and a 
service connected disease or injury is necessary for a claim 
to be well grounded.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).  

The veteran has reported that he has undergone treatment and 
examination after service where he was diagnosed with hearing 
problems, including examinations performed in connection with 
his employer.  He claims, and the record supports, that he 
has provided medical record release forms (VA 21-4142) to 
obtain these records.  As noted by the veteran himself, the 
RO has made no effort to request this information, which 
could provide medical nexus evidence, necessary to well-
ground his claim.  The Court of Appeals for the Federal 
Circuit stated that it agreed with Robinette v. Brown, 8 Vet. 
App. 69 (1995), in which the Court determined that the 
Department of Veterans Affairs has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department "on notice that relevant evidence 
may have existed, or could have been obtained, that, if true, 
would have made the claim 'plausible' and that such evidence 
had not been submitted with the application."  Thus, section 
5103(a) imposes a duty on the Department to notify a veteran 
of the evidence needed to complete a submitted application 
when the Department is aware, or reasonably should be aware, 
of the existence of such relevant evidence.  While the 
Department is not required to rewrite and refine the 
veteran's submissions, it is required to notify the veteran 
when the circumstances reasonably suggest that such 
additional relevant evidence may be found elsewhere.  The 
source of the Department's awareness, whether from the 
veteran or otherwise, and the source or location of the 
evidence are all irrelevant.  If the Department knows or 
should know, it must tell.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997). 

For this reason, the Board finds that remand for further 
development must be undertaken prior to the Board's appellate 
review.  

Accordingly, this issue is REMANDED for the following action:

1.  In view of the veteran's report that 
he served in the National Guard in 1974 
and 1975, any service medical records 
compiled during this period should be 
obtained for the record.  

2.  The veteran should be advised that, 
in order to well ground his claim, it is 
necessary that he provide medical 
evidence linking his current hearing loss 
to acoustic trauma and/or hearing loss he 
reports he experienced during combat 
service.  Specifically, he should be 
invited to submit additional VA medical 
release forms so that relevant medical 
evidence can be obtained from private 
medical care providers, or his employer, 
as appropriate.  

3.  The RO should then offer appropriate 
assistance to the veteran in procuring 
evidence which would make his claim for 
service connection well-grounded.  

4.  Thereafter, the RO should again 
consider the veteran's claim, under all 
applicable law and regulations, with 
special attention to the provisions of 
38 U.S.C.A. § 1154(b) (West 1991).  In 
the event his claim is found to be well-
grounded, any other development 
indicated, to include VA examination, 
should be undertaken before this claim is 
returned to the Board.  If the benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 


